DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 5, 7, 8, 12-14, 27, 28, 30 and 31 in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes there is no search burden to examine all the claims together.  This is not found persuasive because a method of bioprinting a renal structure, a bioprinted renal structure and a method of determining the nephrotoxicity of one or a plurality of compounds each would require a separate and burdensome search in the art. The method of Group I does not require a bioprinted renal structure and no further screening of the organoid is recited thus a search of Group I would not result in the inventions of Groups II-IV.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15, 16, 24, 32-34, 36, 37 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2022.
Claim Objections
Claims 2, 5, 7, 8, 12-14, 27, 28, 30 and 31 are objected to because of the following informalities: the claims are not grammatically correct. The word “Claim” should be replaced with the word “claim”..  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 28 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
Nephron progenitor cells, ureteric epithelial progenitor cells and/or renal organoid produced by the methods of claim 1 and 30.
Teachings in the Art
The art teaches that nephron progenitor cells, ureteric epithelial progenitor cells, renal organoid as well as segmented nephrons are naturally occurring in the intact and developing kidney (Barak et al., 2012, Developmental Cell, Vol. 22, pgs. 1191-1207, see Abstract, Introduction, pg. 1192 col. 2 last parag. and Figs. 1-3 in particular).
Accordingly, the claims are directed to a composition using only a nature-based product, i.e., nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid, this nature-based product is then analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. The claims thus encompass nephron progenitor cells, ureteric epithelial progenitor cells and a renal organoid which are identical (no difference in characteristics) to naturally occurring nephron progenitor cells, ureteric epithelial progenitor cells and a renal organoid in the intact and developing kidney. 
Because there is no difference between the nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid used in the claimed composition and naturally occurring nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid, the claimed isolated, enriched or purified nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid composition comprising said cell does not have markedly different characteristics, and thus is a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed culture does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed composition comprises a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product is a nephron progenitor cells, ureteric epithelial progenitor cells and a renal organoid.
	It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cell or composition is capable of being used for (i.e. treatment). In this case only nephron progenitor cells, ureteric epithelial progenitor cells and a renal organoid are examined with respect their status as a judicial exception. It is again emphasized that the claimed invention is a composition and not a method.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to nephron progenitor cells, ureteric epithelial progenitor cells and a renal organoid which are isolated, enriched or purified, there are no additional components which impart any additional element or structural limitations to the recited cells or organoid. The nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid produced in claim 1 and 10 are indistinguishable from their counterparts in nature in the intact and developing kidney of a subject. The nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid have the same capability as those that exist in nature and the fact that they are isolated, purified or enriched does not change nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid in significant or meaningful way to amount to more than the judicial exception.  
The only factors which can be examined under 101 in the claimed composition are those that are recited in the claim i.e. a cell or organoid obtained by the method of claims 1 or 30.
How the nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid are obtained and the knowledge of using nephron progenitor cells, ureteric epithelial progenitor cells and renal organoid are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all the components in the claimed composition are naturally-occurring products and thus qualify as a judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinaris et al. (2012, J. Americ. Soc. Nephr., Vol. 23, pgs. 1857-1868).
Claims 27, 28 and 31 are drawn to a product by process; the process of making carries little patentable weight. In the instant case, the process of obtaining a renal organoid from an nephron progenitor cells and ureteric epithelial progenitor cells does not impart any specific property or function to the claimed renal organoid that would distinguish it from the prior art. It is only the product, which is anticipated by the prior art and not the process, by which the product was made. This is because the final product, a renal organoid is not distinguished by any particular features or characteristics resulting from the process by which it is made. Thus the method of making a renal organoid does not impart any specific property or function to the claimed renal organoid. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making the product.
Regarding claims 27, 28 and 31, Xinaris et al. teach the construction of a renal organoid in vitro from single-cell suspensions which comprised nephrons, endothelia and renal interstitium (see Abstract, pg. 1866 col. 1 parag. 2 bridge col. 2 and Figs. 1-5).
Thus, the teachings of Xinaris clearly anticipate the invention of claims 27, 28 and 31.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (July 2014, Semin. Nephrol., Vol. 34(4), pgs. 445-461).
Claim Interpretation: the method of claim 30 depends upon the product of claim 27 which depends upon the method of claim 1. In this regard, the isolated nephron progenitor cells of claim 27 and which are produced by the method of claim 1 are indistinguishable from those in the prior art. There are no structural or functional features in the nephron progenitor cells that would distinguish the nephron progenitor cells produced in claim 1 from those set forth in the teaching of Lam. 
Regarding claim 30, Lam et al. teach differentiating nephron progenitor cells (metanephric mesenchyme) into podocytes and the proximal and distal tubule (see Abstract, pg. 5 parag. 3 and Fig. 1, reproduced below). 

    PNG
    media_image2.png
    461
    829
    media_image2.png
    Greyscale

Thus, the teachings of Lam clearly anticipate the invention of claim 30.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 8, 12-14 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of producing a renal organoid from nephron progenitor and ureteric epithelial progenitor cells comprising:
(a) contacting intermediate mesoderm (IM) cells with a Wnt agonist to obtain nephron progenitor and ureteric epithelial progenitor cells, and 
(b) inducing the aggregation of nephron progenitor and ureteric epithelial progenitor cells into one or more renal organoids comprising contacting the nephron progenitor and ureteric epithelial progenitor cells of step (a) with fibroblast growth factor 9 (FGF9) and/or fibroblast growth factor 20 (FGF20) and/or fibroblast growth factor 2 (FGF2) and optionally one or more selected from the group consisting of: retinoic acid (RA), analog or agonist, bone morphogenic protein 7 (BMP7), heparin, and an RA antagonist, to thereby produce a renal organoid;
wherein the renal organoid is at least partly vascularized and/or comprises vascular progenitors,
does not reasonably provide enablement for:
(a) inducing the aggregation of nephron progenitor and ureteric epithelial progenitor cells into one or more renal organoids without a Wnt agonist,
(b) a method of producing a kidney or tissues from nephron progenitor cells, ureteric epithelial progenitor cells or renal organoids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claimed invention encompasses inducing the aggregation of nephron progenitor and ureteric epithelial progenitor cells into one or more renal organoids without the use of a Wnt agonist and retinoic acid (RA), analog or agonist and producing a kidney or tissue from nephron progenitor cells, ureteric epithelial progenitor cells or a renal organoid.
Whereas the nature of the invention is the discovery that Wnt agonist and RA direct the simultaneous induction of nephron progenitor and ureteric epithelial progenitor cells into a vascularized renal organoid, the breadth of the claimed invention encompasses using only FGF9, for example, to aggregate nephron progenitor and ureteric epithelial progenitor cells into a partly vascularized renal organoid.
It should be emphasized that the claims require inducing two distinct cell types, nephron progenitor and ureteric epithelial progenitor cells to aggregate and then form a partly vascularized renal organoid. As set forth in the specification, this aggregation requires a Wnt agonist and RA. 
Working Examples
The specification teaches “The IM differentiates to two key kidney progenitor populations: the ureteric epithelium (UE), the progenitor of collecting ducts; the metanehpric
mesenchyme (MM), the progenitor of nephrons. While the anterior IM gives rise to UE, the posterior IM develops to the MM. Here, we present a method to induce both the anterior and posterior IM at the same time by the carefully determined period of using CHIR99021. This simultaneous induction leads the successful generation of kidney organoids containing all anticipated renal components including nephrons, interstitia and endothelia. We also propose that the addition of an inhibitor of RA signalling, such as the synthetic potent pan-retinoic acid receptor (RAR) antagonist AGN 193109, would promote metanephric mesenchyme formation.” (pg. 33 line 31 bridge pg. 34 line 6).
	Importantly the specification teaches the necessity of using a Wnt agonist before the induction of FGF signaling as taught in lines 3-28 on pg. 45 (emphasis added):
“we modified our existing kidney differentiation process to increase the proportion of MM formed, increase the time in 3D culture and actively trigger nephron formation. This optimized approach was applied to either hESC or human iPSC and involved an initial 4 days of CHIR99021, which resulted in the induction of both the UE and MM in monolayer culture, followed by 3 days of FGF9 before transfer to organoid culture (Fig. 8a). The resulting aggregates were cultured for up to 20 days, during which time they spontaneously formed complex kidney organoids (Fig. 8b). During normal kidney development, nephron formation from the MM is initiated in response to Wnt9b secreted from the UE. In the mouse, ectopic nephron formation can be triggered via the addition of canonical Wnt agonists14. Indeed, maximal nephron number per organoid required a pulse of CHIR99021 for one hour after forming a pellet (Fig. 8a and Fig. 11a). In addition, the continued presence of FGF9 post this
CHIR99021 pulse was essential for nephrogenesis, suggesting an additional role for FGF signaling after Wnt-mediated nephron induction (Fig. 11b). Within each organoid, the nephrons appropriately segmented into 4 components, including the collecting duct (GATA3+ECAD-), the early distal tubule (GATA3-LTLECAD+), early proximal tubule (LTL+ECAD-) and the glomerulus (WT1+) (Fig. 8c, d). Moreover, kidney organoids showed complex morphogenetic patterning with collecting duct trees forming at the bottom of the organoid, connecting to distal and proximal tubules in the middle, with the glomeruli at the top of each organoid (Fig. 8e’, e’’, e’’’). This patterning mimics the tissue organization observed in vivo where glomeruli arise in the cortex whereas the collecting ducts radiate through the organ from the middle.
The claims require that the claimed method produce a partly vascularized renal organoid that will has segmented nephrons, endothelia and renal interstitium (claim 28), however the claimed method encompasses using only FGF signaling to produce the required partly vascularized renal organoid comprising segmented nephrons, endothelia and renal interstitium. In this regard the specification teaches the necessity of using a Wnt agonist to obtain nephron progenitor and ureteric epithelial progenitor cells followed by contact with a FGF2, 9 or 20 to form a renal organoid as claimed. The specification does not teach using only FGF2, 9 or 20 without any other agonist or antagonist, as embraced by the claims, to obtain the claimed renal organoid.
The specification continues to teach the necessity of using a Wnt agonist prior to an FGF signaling factor on pg. 40 lines 1-13 as well as the optional factors:
“These include formation of an aggregate of differentiated cells for culture as an organoid after 7 days of induction. Initially, these were shown to be able to form after 14 or 18 days of prior culture. We can now reliably get organoid formation after 7 days with this including 4 days of culture in 8µM CHIR followed by 3 days of culture in FGF9 with or without AGN (retinoic inhibitor), BMP7, low CHIR or RA in the concentration ranges previously described. As shown in FIG. 6, formation of aggregates was enhanced by addition of a 45 minute pulse of high CHIR (5µM) immediately upon reaggregation followed by culture in FGF9 with or without AGN (retinoic inhibitor), BMP7, low CHIR or RA in the concentration ranges previously described.
The formation of a vascularised glomerulus is critical for renal function. Evidence that such glomerular vasculature can form even in vitro would significantly enhance the credibility of organoids as a model for the kidney.”
The claims further encompass producing a kidney or tissue of any species, using only the nephron and ureteric epithelial progenitor cells. However, the art teaches that the kidney and related tissues are a complex organ. For example, Schumacher et al. (2021, Regenerative Med., Vol. 6:45, pgs. 1-11) teaches:
“The kidney is among the most complex organs in terms of the variety of cell types. The cellular complexity of human kidneys is not fully unraveled and this challenge is further complicated by the existence of multiple progenitor pools and differentiation pathways. Researchers disagree on the variety of renal cell types due to a lack of research providing a comprehensive picture and the challenge to translate findings between species.” (Abstract lines 1-4).
Importantly, Schumacher teaches “More than 18−26 cell types have been described in mammalian mature kidneys21,28–36, of which at least half are epithelial and/or located within nephrons37. While the source of these numbers is challenging to trace, possible reasons for the range can include the unclear definition of what is a distinct cell type, incomplete knowledge of cell-specific markers, technical limitations, a certain degree of variability in healthy subjects, and the difficulty of defining cell identities and distinguishing cell types. Additionally, inter-species differences could underlie these ranges, as often no species is mentioned apart from “mammalian kidneys”. Clearly, part of the challenge is a lack of consensus on the definition of what constitutes a distinct cell type and the resolution of cell specific characteristics before we can elucidate the renal cellular complexity in humans in a comprehensive way.” (pg. 2 col. 1 parag. 2).
Thus, even as late as 2021, the skilled artisan is taught that the cellular makeup of a kidney is not well understood and can vary from species to species. This is significant since the claims encompass making a kidney or tissues of any species of animal using only two progenitor cells. 
Schumacher continues to teach the schematic development of the a kidney in Fig. 1, reproduced below.

    PNG
    media_image3.png
    421
    794
    media_image3.png
    Greyscale

However, while Applicant has demonstrated the formation of a renal organoid, that was partly vascularized, using nephron and ureteric epithelial progenitor cells, the specification does not enable nor teach the formation of a kidney of any species of animal such that it would include the cortex, medulla, pelvis and ureter as well as the gross morphology of a kidney as taught by Schumacher.
Conclusion
The claimed invention has taught how to aggregate two progenitor cell populations, nephron and ureteric epithelial progenitor cells, to form a renal organoid that is partly vascularized. The claims encompass using only FGF signaling to practice the claimed method, however the specification teaches the necessity of using a Wnt agonist prior to any induction of FGF signaling to obtain the claimed renal organoid. Further, the specification does not enable the making of a kidney nor kidney tissues, other than a renal organoid. The art teaches that a kidney is a complex organ made up of many cell types and organized in a specific anatomical structure and in this regard the specification does not teach or enable the making of a kidney or tissues as embraced by the claims. 
Accordingly, the skilled artisan would require an undue amount of experimentation without a predictable degree of success to make and use the invention as claimed and thus limiting the claimed invention to the scope set forth above is proper.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632